Citation Nr: 0102630	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  98-03 586A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Johnston-Willis Hospital from 
October 21 to November 13, 1997.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel



REMAND

The veteran served on active duty from May 1946 to March 
1966.  The appellant is the veteran's widow.  The veteran 
died on November 23, 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) following a January 1998 decision of the McGuire VA 
medical center (VAMC) in Richmond, Virginia.  At that time, 
the VAMC granted the appellant's claim for payment or 
reimbursement for an initial 48-hour period of treatment at 
Johnston-Willis Hospital beginning on October 19, 1997.  
Payment or reimbursement of medical expenses incurred 
thereafter was denied.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000); see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VAMC has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
issue a decision at this time.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, a 
remand is required.

On remand, the VAMC should undertake any action deemed 
necessary to ensure that the requirements of the new law have 
been satisfied.  That action should include, among other 
things, identifying the executor/executrix or administrator 
of the deceased veteran's estate.  It also includes 
determining whether the appellant is a proper claimant.  
38 C.F.R. § 17.123 (2000).  Specifically, the Board notes 
that appellant filed a marriage certificate with VA showing 
that she was married to the veteran.  Moreover, she has 
indicated throughout the appeal that she was married to and 
living with the veteran up until the time of his death.  
However, she has not filed with VA proof of her having been 
appointed executrix or administrator of the veteran's estate, 
which would demonstrate her authority to act on the estate's 
behalf such as in seeking reimbursement for hospitalization 
expenses paid by the estate.  § 17.123.  Alternatively, she 
has not filed proof that she has personally paid for 
hospitalization expenses incurred by the veteran, which would 
qualify her as a claimant within the meaning of 38 C.F.R. 
§ 17.123.  Consequently, on remand, the VAMC should identify 
any executor/executrix or administrator of the veteran's 
estate and ascertain whether the appellant is acting on 
behalf of the estate or on her own behalf as a person who has 
paid the expenses for which she now seeks payment.  38 C.F.R. 
§§ 17.123, 19.9 (2000).

Additionally, the Board notes that the VAMC wrote the 
appellant in January 1998 and explained why, after review of 
her claim, expenses would be paid only for the first 48 hours 
of the veteran's admission at Johnston-Willis Hospital.  In 
February 1998, the VAMC once again wrote the appellant and 
explained why, after a member of their professional staff 
again reviewed the admission/discharge summaries, as well as 
the February 1998 correspondence from a John J. Brush, M.D., 
no more expenses would be paid.  However, a copy of the 
written opinion from the professional staff member upon which 
this decision was based does not appear in the record.  
Therefore, on remand, VA's duty to assist requires that a 
copy of that opinion be obtained and associated with the 
record.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Littke 
v. Derwinski, 1 Vet. App. 90 (1990).  

Moreover, on remand, the Board finds that it would be helpful 
to have the February 1998 correspondence from Dr. Brush, 
along with the hospitalization records from Johnston-Willis 
Hospital and the subsequently prepared terminal 
hospitalization records from the VAMC, reviewed once again by 
a VA physician.  The VA physician should provide a written 
opinion as to the time at which the veteran's medical 
emergency ended - i.e., the time the veteran could have been 
transferred from Johnston-Willis Hospital to a VAMC for 
continuation of treatment.  38 C.F.R. §§ 17.121, 19.9 (2000).

Lastly, on remand, the appellant must be provided notice by 
way of a supplemental statement of the case of all the 
relevant rules and regulations pertaining to her claim, 
including 38 C.F.R. §§ 17.52, 17.121, and 17.123.  38 C.F.R. 
§ 19.31 (2000).

The claim is REMANDED to the VAMC for the following actions:

1.  The appellant should be allowed to 
supplement the record on appeal.  The VAMC 
should review the claims folder and ensure 
that all notification and development 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, is 
completed.  In particular, the VAMC should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), are fully 
satisfied.  Such development should 
include, but is not limited to, obtaining 
and associating with the record the 
medical opinion relied on by the VAMC in 
its February 1998 decision and any 
outstanding terminal treatment records at 
the VAMC. 

2.  Such development should also include 
undertaking all reasonable efforts to 
ascertain whether an executor/executrix or 
administrator of the veteran's estate has 
been appointed.  

3.  If the appellant is the executrix of 
the estate, she should be notified that 
she needs to submit documentation 
sufficient to establish her legal 
capacity as executrix or administrator of 
the veteran's estate.  She should also be 
notified that she needs to submit 
documentation sufficient to establish 
that, acting as the executrix or 
administrator of the veteran's estate, 
she paid for any of the service provided 
the veteran at Johnston-Willis Hospital 
from October 19 to November 13, 1997.  
38 C.F.R. § 17.123.

4.  If the appellant is not the executrix 
or administrator she should be notified 
that she needs to submit documentation 
sufficient to establish that, as an 
individual, she paid for any of the 
service provided the veteran at Johnston-
Willis Hospital from October 19 to 
November 13, 1997.  38 C.F.R. § 17.123.

5.  As part of the development undertaken 
to comply with the new law, the VAMC 
should arrange to have the February 1998 
correspondence from Dr. Brush, along with 
the hospitalization records from 
Johnston-Willis Hospital and the terminal 
hospitalization records from VAMC 
reviewed once again by a VA physician.  
The VA physician should provide a written 
opinion as to the time at which the 
veteran's medical emergency ended--i.e., 
the time when the veteran could have been 
transferred from Johnston-Willis Hospital 
to a VAMC for continuation of treatment.  
See 38 C.F.R. § 17.121.  The opinion must 
be associated with the record.  The 
opinion provided must be reconciled with 
all other opinions of record, included 
the February 1998 opinion from Dr. Brush.  

6.  The VAMC should ensure that the 
physician's report complies with the 
instructions set out above.  After all 
notice requirements have been satisfied, 
and the duty to assist has been 
fulfilled, the VAMC should take 
adjudicatory action, and such 
adjudication should include consideration 
of, among other things, the provisions of 
38 C.F.R. §§ 17.52, 17.121, 7.123, 17.126 
(2000).  If any benefit sought remains 
denied, a supplemental statement of the 
case (SSOC) should be issued.

After the appellant and her representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the appellant until she receives 
further notice, but she may furnish additional evidence and 
argument while the case is in remand status.  Kutscherousky 
v. West, 12  Vet. App. 369 (1999); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  The purpose of this remand is 
to procure clarifying data and to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.

This claim must be afforded expeditious treatment by the 
VAMC.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the originating agencies to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

